Citation Nr: 1533593	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  11-28 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to April 1968, to include service in Vietnam.  He was awarded the Vietnam Campaign Medal, among other decorations.

This matter comes before the Board of Veterans Appeals' (Board) from a February 2011 RO decision.  The Veteran presented sworn testimony in support of his appeal during a May 2015 hearing before the undersigned Veterans Law Judge.

During the pendency of this appeal, the Veteran filed a new claim for entitlement to service connection for sinusitis and rhinitis.  Although the RO has not yet made a decision on the claim, review of the Veteran's electronic claims file indicates that they are actively working on it; therefore the Board finds no need to formally refer the claim to the RO.  None of the additional evidence developed for these claims is relevant to the issues on appeal, so a supplemental statement of the case is not needed.  However, relevant evidence was received in late 2014, and the Veteran waived RO consideration during his hearing before the undersigned.

However, on his 2011 appeal for these issues, the Veteran wrote that he had worsening COPD and a skin disorder due to Agent Orange exposure.  In December 2011, the RO wrote to the Veteran, asking him if he intended to file claims for these conditions.  In May 2012, the Veteran submitted a letter from his physician opining as to the relationship between his chronic dermatitis and COPD and Agent Orange exposure.  This is more than sufficient to convey the Veteran's intention to file claims, and these claims are REFERRED for appropriate action. 

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Left ear hearing loss, as reflected upon the Veteran's pre-induction examination, pre-existed his entry into service.  

2.  The Veteran's hearing acuity did not worsen during service in either ear; left ear hearing loss was not aggravated during service and right ear hearing loss was not incurred during service.  

3.  Tinnitus may be associated with acoustic trauma sustained during service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2014).

2.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify the Veteran was satisfied prior to the initial RO decision in a September 2010 letter.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment and personnel records, Social Security records, private medical treatment records, VA medical records, and the Veteran's own contentions.  

During the May 2015 hearing on appeal, the Veteran was given the opportunity to express his contentions, and the reasons for the denial of his claims were explained to him.  Additional sources of evidence to support the claims were explored.  See Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010). 

A VA medical examination with records review was provided in January 2011.  A written opinion was provided in May 2011.  The VA opinion was factually informed, medically competent and responsive to the issue.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   

All relevant facts related to the issue resolved below have been developed to the fullest extent possible; thus, no further assistance to the Veteran is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein and no further assistance to develop evidence is required.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder and in his electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Analysis

The Veteran contends that his hearing loss and tinnitus was caused by traumatic noise exposure during service.  During the hearing, he testified that he has experienced both hearing loss and tinnitus since service.  He also testified that although he worked in noisy environments after service, he wore hearing protection in his post-service jobs.  

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

When a chronic disease such as organic diseases of the nervous system, including sensorineural hearing loss and tinnitus, becomes manifest to a degree of 10 percent within one year of the veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, 27 Vet. App. 258 (2015).

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 200, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Initially, we note that the RO has conceded the Veteran was exposed to acoustic trauma during service, based upon his work with generators, and his combat noise exposure to include gunfire and helicopter noise.  The Board finds likewise.

Military audiograms conducted prior to November 1967 were reported in American Standards Association (ASA) units. VA used ASA units prior to July 1966, but in July 1966 VA adopted International Organization for Standardization (ISO) units. The military began using ISO units in November 1967.  Any military audiograms conducted prior to November 1967 must be converted from ASA to ISO units.  Essentially, that means adding 10 decibels to the reported findings in most frequencies, the exceptions being adding 15 decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz.

The Veteran underwent a pre-induction medical examination in December 1965.  The medical history portion of the examination reflects that the Veteran provided a history of hearing loss after a childhood ear infection.  Audiometric testing yielded 
the following test results.  After conversion from ASA to ISO units, the test revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
10
10
10
10
LEFT
50
45
35
25
25

The summary of defects and diagnoses indicated defective hearing - left.  A physical profile of H2 was assigned indicating that he was considered less than optimally fit in terms of his hearing acuity.  Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991) and Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  

The Veteran was next administered an audiometric test in March 1967, in preparation for replacements for overseas movement, i.e., before he was sent to Vietnam.  On the medical history portion of the examination, he noted that he had had hearing loss.  However, the audiometric test results were recorded as follows, after conversion from ASA to ISO units.  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15

5
LEFT
15
10
15

10

No explanation whatsoever was provided for the apparently dramatic improvement in the Veteran's hearing acuity, and his physical profile was upgraded to H1, without any comment.  

Upon returning from Vietnam, the Veteran had another audiometric test as part of his separation examination in April 1968.  This test revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0

5
LEFT
20
20
20

20

The summary of defects and diagnoses indicated deafness, partial, left.  Again, the report of the separation examination reflects a physical profile of H2.

There is no medical evidence or contemporaneous evidence of any sort, reflecting the Veteran's audiological condition within one year of discharge from service, or indeed until a January 2011 VA examination confirmed a diagnosis of mild to moderately severe sensorineural hearing loss.  A June 2010 statement from the Veteran's primary care physician indicates that the Veteran has had hearing loss for twenty years; however, review of that physician's treatment records do not show any mention of hearing loss whatsoever.  

In May 2011, the Veteran's complete claims file, including his service treatment records, was provided to a VA audiological expert for review and opinion.  The expert reviewed the service treatment records summarized above, and concluded that the Veteran's hearing loss did not begin while he was in the military.  She provided an interpretation of the admittedly confusing in service hearing test results and this explanation:

When the Veteran's hearing thresholds were compared between entrance and separation, no drop in hearing was found to have occurred.  The Veteran's hearing did not worsen in either ear over the course of his military enlistment.  . . . Therefore, based on the documented medical evidence there is no indication that the Veteran's hearing was damaged in the military.  

In an October 2014 statement, a private audiologist noted that the Veteran currently has bilateral hearing loss.  He noted that otoacoustic emission testing showed absent emissions in both ears, which was suggestive of sensory loss.  The audiologist noted the Veteran's history of having been exposed to noise from generators and helicopters during service and his post-service work history of working in tool and dye shops, and opined that it is as likely as not that the Veteran's military noise exposure contributed to his current hearing loss.  

In reviewing both conflicting medical opinions, the Board finds that the VA opinion is better informed.  The private audiologist was familiar with the Veteran's current status, but did not have recourse to the Veteran's service treatment records, as the VA audiologist did.  The VA audiologist placed great emphasis upon the fact that the Veteran's hearing acuity did not decrease during service, despite the acoustic trauma experienced by the Veteran during service.  The private audiologist was likely unaware of this aspect of the Veteran's medical history.  

Neither audiologist mentioned the absence of any findings or treatment for hearing loss or complaints during the forty years between the Veteran's discharge from service and his claim for service connection.  However, case law provides the guidance that evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Thus, the time frame in between the inservice acoustic trauma and the initial diagnosis is another piece of evidence which can be viewed as significant in this case. 

The VA expert audiologist did not comment upon the Veteran's left ear hearing loss which was noted upon the pre-induction examination; however, the Board notes that hearing loss in the left ear as defined by 38 C.F.R. § 38 C.F.R. § 3.385 is definitively shown upon this audiometric report.  We thus find that left ear hearing loss pre-existed service.  With regard to the left ear, then, the question is whether this pre-existing hearing loss was permanently aggravated, or worsened, during service.

As the audiologist concluded, the Veteran's hearing acuity did not worsen in either ear during service.  For a pre-existing disease or injury, such as the Veteran's left ear hearing loss, to be presumed to have been aggravated by service, the evidence must show that the underlying disability underwent an increase in severity.  As the Veteran's left ear puretone threshold levels improved at every decibel level between December 1965 and April 1968, no such increase in severity is shown.  The Board will rely upon the medical expertise of the VA audiologist who concluded that no decrease in hearing acuity was shown during service.  

As for the right ear, hearing loss meeting VA standards was not shown on entry, and his hearing acuity improved by the time of his separation.  The VA audiologist opined his hearing loss did not begin during service, so that is sufficient to address the right ear. 

In conclusion, the Board finds that although the Veteran was exposed to acoustic trauma during service, his hearing acuity did not worsen during service with respect to the pre-existing hearing loss in the left ear or cause hearing loss in the right ear.  Therefore, service connection for bilateral hearing loss is not warranted.  The preponderance of the evidence is against a finding that a chronic, permanent disability involving bilateral hearing loss was incurred or aggravated during active service, or that sensorineural hearing loss may be presumed under law to have had its inception during service.  

The Board also finds that the Veteran's tinnitus may reasonably be associated with his service.  The acoustic trauma in service has been rightly conceded.  The Veteran's testimony that he has experienced tinnitus since service is competent and credible.  The evidence thus supports the claim for service connection for tinnitus and the appeal is granted.  



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.


REMAND

Service connection for PTSD requires 1) medical evidence of a diagnosis of PTSD and the medical basis therefor; 2) a link, established by medical evidence, between current symptoms and an in-service stressor; and 3) credible supporting evidence that the claimed inservice stressor occurred.  38 C.F.R. § 3.304(f).  All three requirements must be satisfied for an award of service connection to be implemented.

The Veteran asserts various stressor events occurring in combat in Vietnam.  The RO has properly conceded the stressor events.  The claim has been denied because the diagnosis of PTSD has not been confirmed by a mental health specialist.  

The Veteran's wife has written a poignant statement as to the PTSD symptoms she has observed the Veteran manifesting.  During the hearing on appeal, the Veteran testified that he receives medical care for his PTSD from his primary care physicians and that he seeks counseling from his pastor.  As with the hearing loss, however, the Veteran's primary care physicians have referred to his PTSD only in the letters written to support the Veteran's claim before VA.  Review of their treatment notes reveals no mention of PTSD.  A VA examiner declined to render a diagnosis of PTSD.  

During the hearing, however, the Veteran testified that his PTSD symptoms are worsening following his third retirement from employment.  He also asserted that the prior VA examination was not thorough enough and that he failed to establish a comfortable rapport with the examiner.  In light of the Veteran's combat stressors, the Board deems that a more thorough examination may shed more light upon the situation.  

IF the Veteran has begun receiving mental health care from any source, he is hereby notified to work with his representative to provide the relevant contact information to VA so that VA can assist him in obtaining copies of such treatment records to support his appeal. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA psychiatric examination to identify all currently-shown mental health diagnoses.  The claims folder must be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  If any mental health diagnosis is assigned, the examiner is requested to render an informed opinion as to whether it is more, less, or equally likely that disability is related to service in any way.  The complete rationale for all opinions expressed should be fully explained.  

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


